


2013 DIRECTORS ANNUAL COMPENSATION PROGRAM
AXIS Capital Holdings Limited (the “Company”) has established the 2013 Directors
Annual Compensation Program (the “Program”) to compensate the directors of the
Company for their service to the Board of Directors (the “Board”) and its
committees. The terms of the Program are as set forth herein.
1.Eligibility. Any member of the Board who is not an employee of the Company or
any of its subsidiaries shall be entitled to the compensation specified herein
and shall be a “Participant” in the Program from and after January 1, 2013 or,
if later, the date on which such person becomes a member of the Board and is
otherwise eligible to participate in the Program.
2.    Cash Compensation. Each Participant shall be entitled to a cash amount
determined annually by the Board, in consultation with the Compensation
Committee of the Board (the “Committee”), and as set forth on Attachment A
hereto, consisting of an annual retainer and meeting fees based on the number of
committee meetings held during the fiscal year, the number of presentations by
the Company at which members of the Board are requested to attend and whether
the Participant serves as a chairman of a committee or as the lead independent
director.
3.    Election of Common Shares in Lieu of Cash. Participants may elect to
receive common shares of the Company in lieu of all or 50% of the annual
retainer and other fees otherwise payable to them by notifying the Company of
such election prior to January 1 of the year for which the election will be
effective. The number of common shares issued to Participants pursuant to such
election will be based on the closing fair market value of the shares of the
Company’s common stock on the tenth trading day in January of each year.
4.    Payment. Prior to January 31, Participants shall receive a lump sum
payment of the annual retainer for that year (or, in the case of any person who
becomes a Participant after January 31 of a fiscal year, as soon as practicable
after the date on which such person becomes a participant, pro rated as provided
in Attachment A). Also prior to January 31, Participants shall receive a lump
sum payment of the meeting fees, committee chair fees and lead independent
director fee for the prior fiscal year or, if earlier, within 60 days after
retiring or resigning from the Board.
5.    Interpretation of Program. The Committee shall have the authority to
administer and to interpret the Program. Any such determinations or
interpretations made by the Committee shall be binding on all Participants.
6.    Governing Law. The Program shall be governed by the laws of Bermuda.
7.    Successors. All obligations of the Company under the Program shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.




--------------------------------------------------------------------------------




8.    Amendment and Termination. This Program may be amended or terminated at
any time by the Board; provided, that no amendment shall be given effect to the
extent that it would have the effect of reducing a Participant’s existing awards
under the Program.






--------------------------------------------------------------------------------




ATTACHMENT A


AXIS CAPITAL HOLDINGS LIMITED
NON-EMPLOYEE DIRECTOR COMPENSATION
 
(effective as of January 1, 2013)
 
Cash Compensation
 
1)
Annual retainer of $200,000 for all non-employee directors serving on the Board
as of January 1, 2013. Members of the Board who become Participants after
January 1 of any year shall be entitled to a pro-rated amount based on months of
service in that year, with eligibility for the full annual retainer commencing
as of January 1 of the subsequent year.

 
2)
Committee Chairs receive the following additional annual cash payments:

Committee Chair
 
Annual Payments
 
Corporate Governance and Nominating Committee
 
$
7,500


 
Risk Committee
 
$
10,000


 
Finance Committee
 
$
10,000


 
Compensation Committee
 
$
10,000


 
Audit Committee
 
$
30,000


 

 
4)
The Lead Independent Director receives an additional annual cash payment of
$15,000.

 
5)
Fees for attendance at meetings as follows:

Type of Meeting
 
Attendance Fee
 
Committee meetings
 
$
1,500


 
 
 
 
 

6)
In addition to the compensation described above that is payable to non-employee
directors, a non-employee Chairman of the Board shall receive an additional
annual retainer of $150,000, pro-rated based on months of service as Chairman of
the Board in the applicable year.

     
Equity Compensation in lieu of Cash
 
Each non-employee director may elect to receive all or 50% of their annual
retainer and other fees in shares of the Company’s common stock, based on the
closing fair market value of the common shares as of the tenth trading day in
January of each year, pursuant to a Participation Agreement for the current plan
year.

A-1
        